DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 9 Apr. 2019 has been fully considered.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regard to claims 1 and 11, the claim recites the limitation “solvent exchange interface.” The specification states “a water exchange interface 1124 (e.g., a forward osmosis membrane)” in paragraph [0054] of the published application. Other examples .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 108187459 to Chen Yanghui et al. (a machine translated pdf is provided and referred to in the following rejections; hereinafter Chen Yanghui).
In regard to claim 1, Chen Yanghui teaches in Figs. 1-5 a system comprising: 
an electrodialysis device (Fig. 4 and reference no. 20 in Fig. 5; Fig. 4 is discussed on page 6 of the provided pdf) comprising: 
a salinate chamber through which a salinate stream flows (see Fig. 4 below); a desalinate chamber separated from the salinate chamber by a central, ion- selective membrane(see Fig. 4 below), 
a desalinate stream flowing through the desalinate chamber (see Fig. 4 below); and 
an anolyte chamber (see Fig. 4 below) and a catholyte chamber (see Fig. 4 below) on opposite outer sides of the salinate and desalinate chambers and separated therefrom by first 9 and second 11 ionic exchange membranes, ion 
[AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Central ion selective membrane)][AltContent: textbox (Salinate chamber)][AltContent: textbox (De-Salinate chamber)][AltContent: textbox (anolyte chamber)][AltContent: textbox (catholyte chamber)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (De-Salinate stream)][AltContent: textbox (Salinate stream)]
    PNG
    media_image1.png
    576
    817
    media_image1.png
    Greyscale

a solvent exchange interface (membrane bundle 23 of an air screw type membrane dehumidifier shown in Figs. 1-3 and reference no. 17 in Fig. 5) in contact on a first side with the salinate stream (dehumidification solution) and in contact with a media flow (air) on a second side, the solvent exchange interface moving a solvent from the media flow to the salinate stream (Figs. 1-3 are discussed on page 4-5 of the provided pdf).



In regard to claim 3, Chen Yanghui teaches in Figs. 1-5 the system of claim 1, wherein the media flow comprises a solid, a semi-solid, or a mixture of fluid and solid or semi solid (air; page 5). Air can comprise at least one of pollen, snow, ice, ash, dust.

In regard to claim 4, Chen Yanghui teaches in Figs. 1-5 the system of claim 1, wherein the faradaic reactions utilize a redox carrier stream (the dehumidification solutions flowing through the respective chambers shown above in Fig. 4) that flows through the anolyte chamber and the catholyte chamber.

In regard to claim 5, Chen Yanghui teaches in Figs. 1-5 the system of claim 4, wherein the redox carrier stream (the dehumidification solutions flowing through the respective chambers shown above in Fig. 4) circulates from the anolyte chamber to the catholyte chamber and back again (Fig. 5 shows the dehumidification solution system is a loop from one set of solution chambers in 20 to tank 8, then to tank 13, and back through 20 where it flows through the other sets of chambers according to Fig. 4).

In regard to claim 6, Chen Yanghui teaches in Figs. 1-5 the system of claim 1, wherein the solvent in the salinate stream and the desalinate stream comprises water 

In regard to claim 7, Chen Yanghui teaches in Figs. 1-5 the system of claim 1, wherein the salinate stream and the desalinate stream comprise a salt solution (bottom of page 5).

In regard to claim 8, Chen Yanghui teaches in Figs. 1-5 the system of claim 7, wherein the salt solution comprises at least one of NaCl, KCl, CaCl2, CaBr2, LiCl, or LiBr (LiCl; bottom of page 5).

In regard to claim 10, Chen Yanghui teaches in Figs. 1-5 the system of claim 1, wherein the desalinate stream is re-concentrated and returned to the electrodialysis device.  Examiner’s note: this is a step and does not define further structure of the system.

In regard to claim 11, Chen Yanghui teaches in Figs. 1-5 a method comprising: 
causing a salinate stream to flow through a salinate chamber (see Fig. 4 above); 
causing a desalinate stream to flow through a desalinate chamber that is separated from the salinate chamber by a central, ion-selective membrane (see Fig. 4 above); 
applying a voltage across an anolyte chamber (see Fig. 4 above) and a catholyte chamber (see Fig. 4 above) on opposite outer sides of the salinate and desalinate 
causing the salinate stream to flow across a first side of a solvent exchange interface (membrane bundle 23 of an air screw type membrane dehumidifier shown in Figs. 1-3 and reference no. 17 in Fig. 5); and 
causing a media flow to contact a second side of the solvent exchange interface, the solvent exchange interface moving solvent from the media flow to the salinate stream (membrane bundle 23 of an air screw type membrane dehumidifier shown in Figs. 1-3 and reference no. 17 in Fig. 5) (Figs. 1-3 are discussed on page 4-5 of the provided pdf).

In regard to claim 12, Chen Yanghui teaches in Figs. 1-5 the method of claim 11, wherein the media flow comprises a fluid (air; page 5). 

In regard to claim 13, Chen Yanghui teaches in Figs. 1-5 the method of claim 11, wherein the media flow comprises a solid, a semi-solid, or a mixture of fluid and solid or semi solid. (air; page 5). Air can comprise at least one of pollen, snow, ice, ash, dust.

In regard to claim 14, Chen Yanghui teaches in Figs. 1-5 the method of claim 11, wherein the faradaic reactions utilize a redox carrier stream that flows through the anolyte 

In regard to claim 15, Chen Yanghui teaches in Figs. 1-5 the method of claim 14, wherein the redox carrier stream (the dehumidification solutions flowing through the respective chambers shown above in Fig. 4) circulates from the anolyte chamber to the catholyte chamber and back again (Fig. 5 shows the dehumidification solution system is a loop from one set of solution chambers in 20 to tank 8, then to tank 13, and back through 20 where it flows through the other sets of chambers according to Fig. 4).

In regard to claim 16, Chen Yanghui teaches in Figs. 1-5 the method of claim 11, wherein the solvent in the salinate stream and the desalinate stream comprises water (water is moved from the media – air- into the salinate stream – dehumidification solution – which means the solvent comprises water; page 5).


In regard to claim 17, Chen Yanghui teaches in Figs. 1-5 the method of claim 11, wherein the salinate stream and the desalinate stream comprise a salt solution (bottom of page 5).




In regard to claim 20, Chen Yanghui teaches in Figs. 1-5 the method of claim 11, further comprising re-concentrating the desalinate stream and returning the re-concentrated desalinate stream to one or more of the salinate and desalinate chambers (Fig. 5 shows the dehumidification solution system is a loop from one set of solution chambers in 20 to tank 8, then to tank 13, and back through 20 where it flows through the other sets of chambers according to Fig. 4, therefore, the solution becomes loaded in one set of chambers and unloaded in the other set of chambers).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach the solvent exchange interface comprises a forward osmosis membrane.
Chen Yanghui is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 9 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CABRENA HOLECEK/          Examiner, Art Unit 1776